          Case 6:18-cv-01846-MC          Document 7       Filed 12/17/18      Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

TODD GIFFEN,

                Plaintiff,                                            Case. No. 6:18-cv-1846-MC

           v.                                                         ORDER

MULTNOMAH COUNTY CIRCUIT COURT,
et al.,

            Defendants.
_____________________________

MCSHANE, Judge:

       Pro se plaintiff Todd Giffen seeks leave to proceed in forma pauperis (IFP). The Court,

pursuant to 28 U.S.C. § 1915(e)(2), must screen applications to proceed IFP and dismiss any

case that is frivolous or malicious, or fails to state a claim on which relief may be granted.

       Giffen’s complaint and exhibits consist of nearly 1,000 pages. Under rule 8 of the federal

rules of civil procedure, a complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief[.]” Although Giffen requests one trillion dollars in

1 – OPINION AND ORDER
          Case 6:18-cv-01846-MC          Document 7       Filed 12/17/18      Page 2 of 2




damages, his 1,000 page filing runs afoul of the rules. “Something labeled a complaint but

written more as a press release, prolix in evidentiary detail, yet without simplicity, conciseness

and clarity as to whom plaintiffs are suing for what wrongs, fails to perform the essential

functions of a complaint.” McHenry v. Renne, 84 F.3d 1172, 1180 (9th Cir. 1996). Giffen’s filing

appears to be a collection of his research into a secret government “program known as Project

Star Gate, which involves my body being irradiated 24/7, brain and organ functions manipulated,

pain and injuries being inflicted continuously.” Compl., 2. “Project Star Gate is a program that

began in 1930, involving the use of satellites and military radar to remotely scan peoples brains

and bodies from space, and imping their tissue with radiation signals.” Compl., 2-3. While

Giffen’s filings are interesting, the court is unable to discern any actual claim against any of the

named defendants. In addition to violating rule 8, dismissal is appropriate as Giffen’s claims

describe “fantastic or delusional scenarios. Neitzke v. Williams, 490 U.S. 319, 328 (1989).

       To the extent Giffen challenges adverse rulings in state court, those claims are barred by

the Rooker-Feldman doctrine. The Rooker-Feldman doctrine precludes lower federal courts from

hearing claims that collaterally attack prior state court decisions. See Ignacio v. Judges of U.S.

Court of Appeals for the Ninth Circuit, 453 F.3d 1160, 1165 (9th Cir. 2006); District of

Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 & n.16 (1983); Rooker v. Fidelity

Trust Co., 263 U.S. 413, 415-16 (1923).

       As Giffen’s complaint fails to state a claim, it must be dismissed. 28 U.S.C. § 1915(e)(2).

IT IS SO ORDERED.

       DATED this 17th day of December, 2018.


                                               _____/s/ Michael McShane       ______
                                                        Michael McShane
                                                   United States District Judge


2 – OPINION AND ORDER
